                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

RYAN SEAN MANGEL, individually

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-525-FtM-38MRM

ANI KATIUSKA DAZA,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Ryan Sean Mangel’s (“Mangel”) Amended Motion for

Default Judgment and Amended Declaration filed on March 2, 2020. (Docs. 46; 46-1).

Although given the opportunity, Defendant Ani Katiuska Daza (“Daza”) failed to respond,

and the time to do so has expired. For the following reasons, the motion is granted in

part and denied in part.

                                                BACKGROUND

        Mangel initiated this defamation action against his ex-wife, Daza, nearly eight

months ago. (Doc. 1). The Second Amended Complaint, which is the operative pleading,

alleges Daza defamed Mangel by publishing false statements to their children and the

local media. (Doc. 17). Specifically, Daza asserted Mangel divorced her unexpectedly

and abandoned her and their children in the United States without a path to citizenship.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
(Id. at ¶¶ 39-45). The immigration news story was published on television and the internet.

(Id.).

         Daza moved to dismiss the Second Amended Complaint. (Doc. 19). The Court

granted in part and denied in part Daza’s motion finding Mangel failed to state a claim for

defamation by implication (Count I) but his claim for defamation (Count II) survived. (Doc.

37). The Court ordered Daza to file an answer to the Second Amended Complaint, but

she missed the filing deadline.     (Id.).   After the Court extended her two additional

opportunities to answer, she responded by filing another motion to dismiss. (Docs. 38;

39; 40). The Court extended Daza a fourth and final opportunity to file a proper answer,

noting that failure to comply with the Court’s Order would result in the entry of a clerk’s

default for Mangel. (Doc. 41). Daza ignored the Court’s final Order and instead filed

another motion to dismiss. (Doc. 42). Finding Mangel properly served Daza, the Court

struck the improper motion to dismiss from the record and directed the Clerk to enter

default. (Doc. 43). Pursuant to the Court’s directive, Mangel has now moved for default

judgment on Count II (defamation) of the Second Amended Complaint.              (Doc. 46).

Mangel seeks $100,000 in general damages, $300,000 in punitive damages, and a

permanent injunction requiring Daza to remove any social media posts linking to the news

story.

                                       LEGAL STANDARD

         A district court may enter a default judgment against a properly served defendant

who fails to defend or otherwise appear. See Fed. R. Civ. P. 5(b)(2); see also Wahl v.

McIver, 773 F.2d 1169, 1174 (11th Cir. 1985) (Although defaults are disfavored because

of the strong policy determining cases on their merits, courts have “authority to enter




                                              2
default judgment for failure to prosecute with reasonable diligence or to comply with its

orders or rules of procedure.”). Notably, “[w]hile the filings of a pro se party are held to

less stringent standards than formal pleadings drafted by lawyers, a pro se litigant is not

exempt from this rule.” Tara Productions, Inc. v. Hollywood Gadgets, Inc., 449 F. App’x

908, 910 (11th Cir. 2011) (internal citation and quotation marks omitted); see Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[O]nce a pro se litigant is in court, he is

subject to the relevant law and rules of court, including the Federal Rules of Civil

Procedure.”). In defaulting, a defendant “admit[s] the plaintiff’s well-pleaded allegations

of fact” for purposes of liability.” Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.

1987).     A court may enter a default judgment only if the factual allegations of the

complaint, which are assumed to be true, provide a sufficient legal basis for such entry.

See Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)2

(“The defendant is not held to admit facts that are not well-pleaded or to admit conclusions

of law.”)). “While a complaint . . . does not need detailed factual allegations,” a plaintiff’s

obligation to show is entitlement to relief “requirements more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007).

         If the admitted facts are enough to establish liability, the Court must ascertain the

appropriate amount of damages and enter final judgment in that amount. See Nishimatsu

Constr. Co., 515 F.2d at 1206. Importantly, damages may be awarded only if the record

adequately reflects the basis for the award, which can be shown by submission of detailed



2 In Bonner v. City of Pritchard, 661 F.2d 1206, 1207, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as precedent the decisions of the Fifth Circuit rendered prior
to October 1, 1981.



                                               3
affidavits establishing the facts necessary to support entitlement to the damages

requested. See Adolph Coors Co. v. Movement Against Racism and the Klan, 777 F.2d

1538, 1544 (11th Cir. 1985). When the amount of damages is not sum certain, the court

may conduct an evidentiary hearing. See Fed. R. Civ. P. 55(b)(2); United States Corp. v.

Freeman, 605 F.2d 854, 857 (5th Cir. 1979) (“[A] judgment by default may not be entered

without a hearing unless the amount claimed is a liquidated sum or one capable of

mathematical calculation.”).

                                            DISCUSSION

       As to liability, the Court previously held Plaintiff sufficiently states a cause of action

for defamation at the motion to dismiss stage. (Doc. 37). The Court reaffirms its finding

here. In this case Mangel specifically alleges a claim for defamation per se. In cases of

per se defamation brought by a private plaintiff against a non-media defendant, non-

economic damages may be presumed without special proof. See Harriss v. Metropolis

Co., 160 So. 205, 207 (Fla. 1935) (“Where a publication is false and not privileged, and

is such that its natural and proximate consequence necessarily causes injury to a person

in his personal, social, official, or business relations of life, wrong and injury are presumed

or implied, and such publication is actionable per se.”); see also Axelrod v. Califano, 357

So.2d 1048, 1050 (Fla. 1st DCA 1978) (“When the words published concerning a person

tend to degrade him, bring him into ill repute, destroy confidence in his integrity, or cause

other like injury, such language is actionable per se.”). Here, Daza’s allegations that

Mangel “does not care for his children,” “abandoned” his family in Florida as illegal

immigrants and destroyed his son’s dreams of going to college necessarily subject him




                                               4
to ridicule, disgrace, and destroy confidence in his integrity. Daza is thus liable under

Count II of the Second Amended Complaint.

      Having decided liability, the Court turns to Mangel’s requests for relief. First,

Mangel demands $100,000 in general damages and $300,000 in punitive damages.

“Although a defaulted defendant admits well-pleaded allegations of liability, allegations

relating to the amount of damages are not admitted by virtue of default. Rather, the Court

determines the amount and character of damages to be awarded.” Miller v. Paradise of

Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999); see also Handal v. Joseph,

No. 1:13-CV-20111, 2013 WL 12141340, at *3 (S.D. Fla. Dec. 3, 2013), aff'd, No. 13-

20111-CIV, 2013 WL 12141341 (S.D. Fla. Dec. 27, 2013) (citations omitted) (“Although

the per se defamation in this case entitles [plaintiff] to general damages as a matter of

law, the amount of damages he is entitled to recover must still be determined.”). Mangel’s

request for general and punitive damages include, among other things, damages related

to humiliation, mental anguish, and lost future income. (Doc. 17 at 14). The damages

associated with these losses are not readily capable of mathematical calculation. What

is more, Mangel provides no computation outlining why he is entitled to $400,000 in

damages. At best, he says he invested $20,000 into his new physician coaching business

and is subject to scrutiny as an emergency room doctor, including internet searches.

(Doc. 46-1 at 2-4). This still does not show the Court how he is automatically entitled to

$400,000. Because the amount of damages owed to Mangel are not sum certain, an

evidentiary hearing is warranted.

      Last, Mangel requests a permanent injunction requiring the removal of Daza’s

social media posts republishing the original news story. (Doc. 46 at 12-14). To obtain a




                                            5
permanent injunction, a party must show: “(1) that he has prevailed in establishing the

violation of the right asserted in his complaint; (2) there is no adequate remedy at law for

the violation of this right; and (3) irreparable harm will result if the court does not order

injunctive relief.” Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117, 1128 (11th

Cir. 2005) (citation omitted). The party seeking a permanent injunction has the burden of

proof to show “by a preponderance of the evidence that [the requested] form of equitable

relief is necessary.” Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1182 n.10

(11th Cir. 2007). A permanent injunction is “an extraordinary and drastic remedy which

should not be granted unless the movant clearly carries the burden of persuasion.” Canal

Authority of the State of Florida v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974).

       Mangel argues the Court should order Daza to remove her social media posts

republishing the original defamatory news story. (Doc. 46 at 12-14). He says this

injunctive relief is necessary to prevent damage to his reputation personally and as a

doctor. (Id. at 13-14). The Court finds Mangel’s allegations are insufficient to support the

“extraordinary and drastic remedy” of a permanent injunction. Canal Authority of the State

of Florida, 489 F.2d at 573. First, a retraction of Daza’s social media posts would not

afford Plaintiff complete relief considering, as Plaintiff concedes, the original immigration

news story remains available on the broadcaster’s website for anyone to view. Second,

Mangel’s assertion that his reputation will be damaged because of Daza’s republication

of the news article is speculative at best. It is well settled that speculative, conjectural

harm does not constitute irreparable injury. See Church v. City of Huntsville, 30 F.3d

1332, 1337 (11th Cir. 1994). Mangel has provided no evidence that his reputation is




                                             6
actually and imminently at stake. As a result, Plaintiff has not carried its burden to show

a permanent injunction is necessary form of equitable relief in this case.3

       Accordingly, it is now

       ORDERED:

          1. Plaintiff Ryan Sean Mangel’s Amended Motion for Default Judgment (Doc.

              46) is GRANTED in part and DENIED in part.

                 a. Judgment of liability is entered in favor of Plaintiff as to Count II of

                     the Second Amended Complaint.

                 b. Plaintiff’s request for a permanent injunction is DENIED.

                 c. The parties shall appear before the undersigned for an evidentiary

                     hearing as to damages. A separate notice will issue setting a hearing

                     date.

          2. Plaintiff’s Motion for Default Judgment (Doc. 45) is DENIED as moot.

       DONE and ORDERED in Fort Myers, Florida this 3rd day of April, 2020.




Copies: All Parties of Record




3 What is more, it appears a permanent injunction in this defamation case may be
improper considering the First Amendment. See Gunder’s Auto Ctr. v. State Farm Ins.,
617 F. Supp. 2d 1222, 1225 (M.D. Fla. 2009), aff’d sub nom. Gunder’s Auto Ctr. v. State
Farm Mut. Auto. Ins. Co., 422 F. App’x 819 (11th Cir. 2001) (collecting cases).



                                            7
